Citation Nr: 0016029	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died on May [redacted], 1995, and that the immediate cause of 
death was lung cancer.

2.  At the time of the veteran's death he had no disorder for 
which he was service connected.

3.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and a 
service-connected disability or to in-service tobacco use.

4.  There is no competent medical evidence of a causal link 
between the cause of the veteran's death and nicotine 
dependence causally linked to the veteran's period of active 
service.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts, in essence, that her husband died as a 
result of disability he contracted secondary to decades of 
heavy cigarette smoking.  She bases her claim for service 
connection for the cause of his death on the assertion that 
he began smoking cigarettes while in the Army during World 
War II, and that he was unable to stop until the smoking 
destroyed his health.

A claimant is entitled to service connection for the cause of 
a veteran's death when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1999).  A disability may be service-connected as a principal 
or a contributory cause of death.  38 C.F.R. § 3.312.  A 
principal cause of death is either the immediate or 
underlying cause of death, singly or with another disability, 
or is linked causally thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or combined with 
another disorder, or aided or assisted to produce death.  38 
C.F.R. § 3.312(c).  Service connection requires competent 
medical evidence if the determinative issue involves medical 
causation.  Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Direct service connection may be available for the cause of a 
veteran's death arising from in-service tobacco use.  38 
U.S.C.A. § 7104(c); VAOPGCPREC 2-93 (January 1993).  
Entitlement to benefits under this analysis is predicated 
upon competent medical evidence showing that a fatal 
disability resulted only from tobacco use during service.  
Therefore, the effect of the veteran's tobacco use before and 
after service is an important consideration in determining 
entitlement to direct service connection.  VAOPGCPREC 2-93 
(June 1993). (Explanation of VAOPGCPREC 2-93 dated January 
1993).  A tobacco use claim also may be entitled to secondary 
service connection.  38 C.F.R. § 3.310(a).  A fatal 
disability attributable to tobacco use subsequent to service 
may be service-connected provided that competent medical 
evidence shows that the veteran contracted a fatal disability 
secondary to nicotine dependence caused by his period of 
active service.  VAOPGCPREC 19-97 (May 1997), 62 Fed. Reg. 
37952, 37954-55 (1997).

The threshold question for the Board, however, is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Absent evidence of a well grounded claim 
there is no duty to assist the claimant to develop facts 
pertinent to the claim, which must fail.  Epps v. Gober, 126 
F.3d at 1467-68.

Review of the claims file discloses that the veteran died on 
May [redacted], 1995.  His Certificate of Death lists lung cancer 
as the immediate and only cause of death.  At the time of his 
death he had no service-connected disorder.

As an initial matter the Board notes that the RO has been 
unable to locate the veteran's service medical records 
(SMRs).  In December 1994, pursuant to response to an earlier 
claim, and in September 1997 the RO requested the SMRs from 
the National Personnel Records Center (NPRC).  In December 
1994 and in October 1997 the NPRC notified the RO that these 
records were unavailable, possibly because they were 
destroyed in a 1973 fire.  In January 1995 the RO submitted a 
duly signed Request For Information Needed To Reconstruct 
Medical Data to the NPRC which also failed to help locate the 
missing records.  The Board finds that the RO has expended 
all reasonable efforts to obtain records pertinent to the 
veteran's claim, that further search for the missing SMRs 
would be futile, and that the VA has no duty to continue to 
search for records which are apparently unavailable.  See 
Porter v. Brown, 5 Vet. App. 233, 237 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Therefore, the Board 
is constrained to consider this matter solely upon the 
evidence of record.

The claims file includes a substantial number of medical 
records from August to December 1994 documenting the 
veteran's private treatment and hospitalization for lung 
cancer.  These records include an August 1994 oncologic 
evaluation from one of the veteran's treating physicians 
pertaining to the veteran's "newly identified advanced lung 
cancer."  The physician also noted that the veteran had been 
a three-to-four-pack-a-day cigarette smoker before quitting 
in 1979.  The evaluation included an impression of primary 
lung carcinoma apparently linked to the veteran's "history 
of concurrent alcohol and heavy cigarette use."  In a 
January 1998 letter, the same physician opined that the 
veteran's lung cancer correlated to his extensive smoking 
history notwithstanding his having quit years before.  The 
veteran underwent VA examinations in December 1994, reports 
of which include diagnoses for lung cancer.  Assuming without 
deciding that the veteran had been tobacco-dependent prior to 
1979, the claims file includes no medical evidence linking 
tobacco-dependence to the veteran's period of service.

Written statements including those from appellant in October 
1997 and from the veteran's sister in May 1998 assert that 
the veteran was not a smoker before entering service in 1943 
but that he was a nicotine-dependent heavy smoker upon his 
service separation in 1946.  The veteran continued smoking 
several packs a day until he quit more than 30 years later.

Notwithstanding the January 1998 medical opinion linking the 
veteran's death to tobacco use, the Board finds insufficient 
evidence to support service connection for the cause of the 
veteran's death secondary to nicotine dependence of service 
onset.  Evidence of record connects the veteran's death only 
with tobacco use.  Except for appellant's own and the 
veteran's sister's statements, there is no competent medical 
evidence establishing that the veteran had developed nicotine 
dependency causally linked to his period of active service.  
See VAOPGCPREC 19-97.  However, because the appellant and the 
veteran's sister are lay persons with no medical training or 
expertise, their statements alone cannot constitute competent 
evidence to well ground the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

The Board also finds that the cause of the veteran's death is 
not directly linked to his service-only tobacco use.  The 
January 1998 medical opinion does not distinguish between 
health effects of the veteran's less than three years of 
smoking in service from his more than thirty years of smoking 
thereafter.  Furthermore, there is no evidence providing a 
direct causal link between a service-connected disorder or 
another aspect the veteran's period of active service and his 
death.  Therefore, the Board finds no basis for entitlement 
to service connection for the cause of death under a direct 
analysis due to tobacco use during service, to a service-
connected disorder, or to any other aspect of service.

Inasmuch as the record is devoid of competent medical 
evidence establishing that the cause of the veteran's death 
was secondary to nicotine dependence causally linked to his 
period of active service, or was directly linked to in-
service tobacco use or to a service-connected disorder, the 
claim for entitlement to service connection is implausible 
and must be denied as not well grounded.

The VA is under no duty to assist appellant to develop 
additional facts pertinent to her claim because she has 
failed to meet her initial burden of submitting evidence of a 
well-grounded claim for service connection.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of additional 
evidence that might well ground the claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
Nevertheless, the Board views its discussion as sufficient to 
inform the claimant of the elements necessary to well ground 
her claim and an explanation as to why her current attempt 
fails.


ORDER

The appellant's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

